Order unanimously reversed on the law, with $20 costs ánd disbursements, and respondent-appellant’s motion for a stay of arbitration is granted. On April 21, 1958 the petitioner-respondent filed with the respondent-appellant a grievance in regard to its original employment of an engineering aide on or about April 2, 1958 despite the fact that engineering aides previously employed by it were available for recall. Petitioner-respondent’s grievance alleges that the employment of the new engineering aide was in violation of article 8, sections B and C (2) of the agreement between the parties entered into as of March 15, 1958. Whether the sections of article 8 are applicable to the position involved in this dispute is not determinative. What is dear is that grievances as to Class I and certain of Class II positions are expressly excluded from the arbitration provisions of the agreement. The position in question falls within the excluded groups. Hence, an arbitration may not lie. Concur — Breitel, J. P., Rabin, M. M. Frank, Valente and McNally, JJ.